DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species of Figure 7 (Claims 1-20) in the reply filed on 20th August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner notes that claim 10 and 20 were chosen by applicant to be directed to species of Figure 7 chosen in election/restriction but the species of Figure 7 does not possess the at least one slit in the sleeve. The slits on the sleeve are directed to another species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by F.L. Green (US 2,624,102).
Regarding claim 1, F.L. Green teaches: A cutting machine (Column 1, lines 1-5; automatic screw machine is a lathe used to machine small to medium parts of bar stock and holds various types of tools for the machining process such as a drilling and milling tool that is used for cutting) for machining a bar stock (#10; Column 1), comprising: at least one cutting tool (Column 1, lines 1-5; automatic screw machine is a lathe used to machine small to medium parts of bar stock and holds various types of tools for the machining process such as a drilling and milling tool that is used for cutting); a headstock (#14; see fig. 9, where device is a headstock , it can also be seen in fig. 3); and a bushing assembly (#12, #13, #18; see fig. 9) connected to the headstock, the bushing assembly comprising: a guide member (#13 and see annotated fig. below) including a body (see fig. 9, where #13 has body) having at least one bore therein (see fig. 9, where #13 has a bore where #12 sleeve is inserted into) and at least one guide mating feature (see annotated fig. below); and a sleeve (#12, #18; see fig. 9) removably inserted within the at least one bore (sleeve #12 and #18 can be removed from tubular body of guide member #13 when not locked as mentioned in Column 4, lines 34-40) of the body of the guide member, the sleeve including a body (#12, #24) having a bore (#11) therein and at least one sleeve mating feature (see annotated fig. below), the bore of the sleeve being configured for supporting and holding the bar stock (see fig. 9, where bar stock #10 is inside bore #11 of sleeve #12), the at least one sleeve mating feature being engaged with the at least one guide mating feature for retaining the sleeve within the guide member (see annotated fig. below, where guide mating feature engages with the sleeve mating feature and retains the sleeve within the member #13).

    PNG
    media_image1.png
    546
    833
    media_image1.png
    Greyscale


Regarding claim 3, F.L. Green teaches the device of claim 1, F.L. Green further discloses: wherein the at least one guide mating feature is located within the at least one bore of the body of the guide member (see annotated fig. above and fig. 9, where the at least one guide mating feature is within the bore of body #13 where sleeve #12 is fit in).

Regarding claim 4, F.L. Green teaches the device of claim 1, F.L. Green further discloses: wherein the body of the sleeve includes an outer surface (see annotated fig. below), wherein the at least one sleeve mating feature is located on the outer surface of the body of the sleeve such that the at least one sleeve mating feature and the at least one guide mating feature engage with one another for preventing a movement of the sleeve relative to the guide member (see annotated fig. above, where guide mating feature engages with the sleeve mating feature and retains the sleeve within the member #13).

    PNG
    media_image2.png
    489
    474
    media_image2.png
    Greyscale


Regarding claim 5, F.L. Green teaches the device of claim 1, F.L. Green further discloses: wherein the at least one guide mating feature is in the form of a protrusion (see annotated fig. below).

    PNG
    media_image3.png
    463
    617
    media_image3.png
    Greyscale

Regarding claim 6, F.L. Green teaches the device of claim 5, F.L. Green further discloses: wherein the at least one sleeve mating feature is in the form of at least one groove which receives the protrusion (see annotated fig. below, where sleeve mating feature has groove around outer surface of #24 to receive protrusion of guide member).

    PNG
    media_image2.png
    489
    474
    media_image2.png
    Greyscale


Regarding claim 7, F.L. Green teaches the device of claim 1, F.L. Green further discloses: wherein the at least one bore of the body of the guide member includes a first bore (see annotated fig. below) having a first diameter (see annotated fig. below) and a second bore (see annotated fig. below) having a second diameter (see annotated fig. below) which is different than the first diameter (see annotated fig. below, where second diameter is less than the first diameter), wherein the at least one guide mating feature is in the form of an inner mating surface (see annotated fig. below) located in between the first bore and the second bore.

    PNG
    media_image4.png
    627
    822
    media_image4.png
    Greyscale

Regarding claim 8, F.L. Green teaches the device of claim 7, F.L. Green further discloses: wherein the body of the sleeve has a first portion (see annotated fig. below) and a second portion (see annotated fig. below) which respectively correspond to the first bore and the second bore of the body of the guide member (see annotated fig. below), wherein the at least one sleeve mating feature is in the form of an outer mating surface (see annotated fig. below, where outer mating surface is in the one sleeve mating feature of sleeve #12) located in between the first portion and the second portion (see annotated fig. below), the outer mating surface contacting the inner mating surface for preventing a movement of the sleeve relative to the guide member (see fig. 9, where outer mating surface of the sleeve #12 engages with the inner mating surface of the guide member #13 and prevents forward axial movement of the sleeve #12).

    PNG
    media_image5.png
    652
    693
    media_image5.png
    Greyscale


Regarding claim 11, F.L. Green teaches: A bushing assembly (#12, #13, #18; see fig. 9), comprising: a guide member (#13 and see annotated fig. below) including a body (see fig. 9, where #13 has body) having at least one bore therein (see fig. 9, where #13 has a bore where #12 sleeve is inserted into) and at least one guide mating feature (see annotated fig. below); and a sleeve (#12, #18; see fig. 9) removably inserted within the at least one bore (sleeve #12 and #18 can be removed from tubular body of guide member #13 when not locked as mentioned in Column 4, lines 34-40) of the body of the guide member, the sleeve including a body (#12, #24) having a bore (#11) therein and at least one sleeve mating feature (see annotated fig. below), the bore of the sleeve being configured for supporting and holding a bar stock (see fig. 9, where bar stock #10 is inside bore #11 of sleeve #12), the at least one sleeve mating feature being engaged with the at least one guide mating feature for retaining the sleeve within the guide member (see annotated fig. below, where guide mating feature engages with the sleeve mating feature and retains the sleeve within the member #13).

    PNG
    media_image1.png
    546
    833
    media_image1.png
    Greyscale


Regarding claim 13, F.L. Green teaches the device of claim 11, F.L. Green further discloses: wherein the at least one guide mating feature is located within the at least one bore of the body of the guide member (see annotated fig. above and fig. 9, where the at least one guide mating feature is within the bore of body #13 where sleeve #12 is fit in).

Regarding claim 14, F.L. Green teaches the device of claim 11, F.L. Green further discloses: wherein the body of the sleeve includes an outer surface (see annotated fig. below), wherein the at least one sleeve mating feature is located on the outer surface of the body of the sleeve such that the at least one sleeve mating feature and the at least one guide mating feature engage with one another for preventing a movement of the sleeve relative to the guide member (see annotated fig. above, where guide mating feature engages with the sleeve mating feature and retains the sleeve within the member #13).

    PNG
    media_image2.png
    489
    474
    media_image2.png
    Greyscale


Regarding claim 15, F.L. Green teaches the device of claim 11, F.L. Green further discloses: wherein the at least one guide mating feature is in the form of a protrusion (see annotated fig. below).

    PNG
    media_image3.png
    463
    617
    media_image3.png
    Greyscale


Regarding claim 16, F.L. Green teaches the device of claim 15, F.L. Green further discloses: wherein the at least one sleeve mating feature is in the form of at least one groove which receives the protrusion (see annotated fig. below, where sleeve mating feature has groove around outer surface of #24 to receive protrusion of guide member).

    PNG
    media_image2.png
    489
    474
    media_image2.png
    Greyscale

Regarding claim 17, F.L. Green teaches the device of claim 11, F.L. Green further discloses: wherein the at least one bore of the body of the guide member includes a first bore (see annotated fig. below) having a first diameter (see annotated fig. below) and a second bore (see annotated fig. below) having a second diameter (see annotated fig. below) which is different than the first diameter (see annotated fig. below, where second diameter is less than the first diameter), wherein the at least one guide mating feature is in the form of an inner mating surface (see annotated fig. below) located in between the first bore and the second bore.

    PNG
    media_image4.png
    627
    822
    media_image4.png
    Greyscale

Regarding claim 18, F.L. Green teaches the device of claim 17, F.L. Green further discloses: wherein the body of the sleeve has a first portion (see annotated fig. below) and a second portion (see annotated fig. below) which respectively correspond to the first bore and the second bore of the body of the guide member (see annotated fig. below), wherein the at least one sleeve mating feature is in the form of an outer mating surface (see annotated fig. below, where outer mating surface is in the one sleeve mating feature of sleeve #12) located in between the first portion and the second portion (see annotated fig. below), the outer mating surface contacting the inner mating surface for preventing a movement of the sleeve relative to the guide member (see fig. 9, where outer mating surface of the sleeve #12 engages with the inner mating surface of the guide member #13 and prevents forward axial movement of the sleeve #12).

    PNG
    media_image5.png
    652
    693
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over F.L. Green (US 2,624,102) in view of Ghinassi et al. (US 2020/0122238).
Regarding claim 2, F.L. Green substantially discloses the device of claim 1, except F.L. Green fails to further disclose: wherein the guide member has a length, wherein the sleeve has a length which is substantially equal to the length of the guide member such that the bar stock is supported by the sleeve substantially along the length of the guide member.
In the same field of endeavor, namely devices for supporting bars, Ghinassi et al. teaches: wherein the guide member (#10) has a length (see fig. 2, where #10 has an axial length along #15), wherein the sleeve (#5) has a length (see fig. 2, where #5 has an axial length along #15) which is substantially equal to the length of the guide member (see fig. 2, where axial length of #5 and #10 is substantially similar) such that the bar stock is supported by the sleeve substantially along the length of the guide member (#A bar stock is supported in guide member and sleeve).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the guide #13 and sleeve #12 member of F.L. Green so that the guide member has a length, wherein the sleeve has a length which is substantially equal to the length of the guide member such that the bar stock is supported by the sleeve substantially along the length of the guide member as taught by Ghinassi et al. in order to enable the use of an axially larger bar stock on the machining process by allowing the sleeve and guide member to grip more axial length of the bar stock.

Regarding claim 9, F.L. Green substantially discloses the device of claim 1, except F.L. Green fails to further disclose: wherein the bushing assembly further comprises a retaining member connected in between the guide member and the sleeve, the retaining member being configured for preventing an axial movement of the sleeve relative to the guide member.
In the same field of endeavor, namely devices for supporting bars, Ghinassi et al. teaches: wherein the bushing assembly further comprises a retaining member (#14) connected in between the guide member and the sleeve (see fig. 2, where #14 is between guide member #10 and sleeve #5), the retaining member being configured for preventing an axial movement of the sleeve relative to the guide member (Paragraph 0043, where abutment ring #14 is configured for locking sleeve #5 within the cavity and thus preventing any axial movement).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing assembly (#12, #13, #18) of F.L. Green so that the bushing assembly further comprises a retaining member connected in between the guide member and the sleeve, and for the retaining member to be configured for preventing an axial movement of the sleeve relative to the guide member as taught by Ghinassi et al. in order to prevent the sleeve member from slipping in or out of the guide member when the sleeve member is gripping a bar stock, which may cause the machining process to be interrupted and obtain undesirable results for the machining process of the bar stock.

Regarding claim 12, F.L. Green substantially discloses the device of claim 11, except F.L. Green fails to further disclose: wherein the guide member has a length, wherein the sleeve has a length which is substantially equal to the length of the guide member such that the bar stock is supported by the sleeve substantially along the length of the guide member.
In the same field of endeavor, namely devices for supporting bars, Ghinassi et al. teaches: wherein the guide member (#10) has a length (see fig. 2, where #10 has an axial length along #15), wherein the sleeve (#5) has a length (see fig. 2, where #5 has an axial length along #15) which is substantially equal to the length of the guide member (see fig. 2, where axial length of #5 and #10 is substantially similar) such that the bar stock is supported by the sleeve substantially along the length of the guide member (#A bar stock is supported in guide member and sleeve).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the guide #13 and sleeve #12 member of F.L. Green so that the guide member has a length, wherein the sleeve has a length which is substantially equal to the length of the guide member such that the bar stock is supported by the sleeve substantially along the length of the guide member as taught by Ghinassi et al. in order to enable the use of an axially larger bar stock on the machining process by allowing the sleeve and guide member to grip more axial length of the bar stock.

Regarding claim 19, F.L. Green substantially discloses the device of claim 11, except F.L. Green fails to further disclose: further comprising a retaining member connected in between the guide member and the sleeve, the retaining member being configured for preventing an axial movement of the sleeve relative to the guide member.
In the same field of endeavor, namely devices for supporting bars, Ghinassi et al. teaches: further comprising a retaining member (#14) connected in between the guide member and the sleeve (see fig. 2, where #14 is between guide member #10 and sleeve #5), the retaining member being configured for preventing an axial movement of the sleeve relative to the guide member (Paragraph 0043, where abutment ring #14 is configured for locking sleeve #5 within the cavity and thus preventing any axial movement).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing assembly (#12, #13, #18) of F.L. Green so that the bushing assembly further comprises a retaining member connected in between the guide member and the sleeve, and for the retaining member to be configured for preventing an axial movement of the sleeve relative to the guide member as taught by Ghinassi et al. in order to prevent the sleeve member from slipping in or out of the guide member when the sleeve member is gripping a bar stock, which may cause the machining process to be interrupted and obtain undesirable results for the machining process of the bar stock.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over F.L. Green (US 2,624,102) in view of Shibayama et al. (US 5,601,370).
Regarding claim 10, F.L. Green substantially discloses the device of claim 1, except F.L. Green fails to further disclose: wherein the sleeve includes at least one slit such that the sleeve can vary an amount of a gripping force which is applied by the sleeve onto the bar stock.
In the same field of endeavor, namely devices for supporting bars, Shibayama et al. teaches: wherein the sleeve (#1) includes at least one slit (#11, #12, #12a, #12b) such that the sleeve can vary an amount of a gripping force (Column 4, lines 22-44; when sleeve 31 is inserted into housing #H, the slits #12 enable the portions #13 and #14 to elastically contact surface of bar stock #S and restrain it) which is applied by the sleeve onto the bar stock.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve #12 member of F.L. Green so that the sleeve includes at least one slit such that the sleeve can vary an amount of a gripping force which is applied by the sleeve onto the bar stock as taught by Shibayama et al. in order to allow bar stocks that are a diameter smaller than the bore of the sleeve to fit into the sleeve and be able to be gripped by adjusting the force done on the sleeve that compresses the slits.

Regarding claim 20, F.L. Green substantially discloses the device of claim 11, except F.L. Green fails to further disclose: wherein the sleeve includes at least one slit such that the sleeve can vary an amount of a gripping force which is applied by the sleeve onto the bar stock.
In the same field of endeavor, namely devices for supporting bars, Shibayama et al. teaches: wherein the sleeve (#1) includes at least one slit (#11, #12, #12a, #12b) such that the sleeve can vary an amount of a gripping force (Column 4, lines 22-44; when sleeve 31 is inserted into housing #H, the slits #12 enable the portions #13 and #14 to elastically contact surface of bar stock #S and restrain it) which is applied by the sleeve onto the bar stock.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve #12 member of F.L. Green so that the sleeve includes at least one slit such that the sleeve can vary an amount of a gripping force which is applied by the sleeve onto the bar stock as taught by Shibayama et al. in order to allow bar stocks that are a diameter smaller than the bore of the sleeve to fit into the sleeve and be able to be gripped by adjusting the force done on the sleeve that compresses the slits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Windley et al. (GB 2213746) teaches a bar stock gripper similar to the bushing assembly configuration.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa et al. (WO 03059558) teaches a guide bushing with a sleeve similar to the bushing assembly configuration.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. G. Gorton (US 2,496,995) teaches a guide collet with a sleeve inside similar to the bushing assembly configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722